Citation Nr: 0101412	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1999, the RO issued a 
statement of the case in October 1999, and a substantive 
appeal was received in November 1999.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs) or other 
records in the custody of the federal government, or provide 
for an examination or medical opinion when necessary to make 
a decision on the claim.  However, the law also provides that 
such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).

In this case, the Board observes that in connection with the 
veteran's claim, the RO requested verification of claimed 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  A negative response dated June 30, 
1999, was subsequently received.  However, in his November 
1999 substantive appeal, the veteran listed three individuals 
he claims served with him in Vietnam who could verify certain 
traumatic events.  It does not appear that the RO has made 
any attempts to contact these individuals who were identified 
by the veteran subsequent to the request to USASCRUR. 

In light of the enhanced assistance to the veteran provisions 
in the newly enacted legislation, the Board believes that the 
newly reported information from the veteran requires an 
attempt to locate and contact the identified individuals to 
ascertain if they can corroborate the veteran's claims 
regarding events in Vietnam.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
U.S Armed Services Center for Research of 
Unit Records (USASCRUR), to determine 
whether the individuals identified by the 
veteran in his substantive appeal served 
in Vietnam during the same time and at 
the same place as the veteran.  If so, 
action to locate these individuals should 
be undertaken.  The RO should then 
attempt contact these individuals and 
request written statements from them 
concerning their recollection of having 
any acquaintance with the veteran, and 
whether they can verify the events that 
the veteran claimed occurred.  Any such 
statements should be associated with the 
claims file.

2.  The RO should then review the claims 
file and ensure that all assistance to 
the veteran provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A) have been complied 
with.  

3.  If a claimed stressor is verified, 
then the veteran should be scheduled for 
a comprehensive VA psychiatric 
examination to ascertain whether he 
suffers from PTSD due to the verified 
stressor.  The veteran's claims file must 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and any indicated special 
studies and tests should be accomplished.  
If a diagnosis of PTSD is made, then the 
examiner should clearly indicate whether 
or not it is to the verified stressor(s).  
If no diagnosis of PTSD can be made, the 
examiner should so state. 

4.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether service 
connection for PTSD may be granted.  If 
the benefit sought is not granted, then 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




